Affirmed and Memorandum Opinion filed June 18, 2009







Affirmed
and Memorandum Opinion filed June 18, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00197-CR
____________
 
FELIPE LOYA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st District
Court
Harris County, Texas
Trial Court Cause No.
909057
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was convicted of the offense of sexual assault on February 12, 2009, and was
sentenced to confinement for eight years in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant filed a timely notice of
appeal.
On May
7, 2009, this court ordered a hearing to determine why appellant had not filed
a brief in this appeal.  On May 28, 2009, the trial court conducted the
hearing.  The record of the hearing was filed in this court on May 28, 2009.




The
trial court found appellant no longer desires to prosecute his appeal.
On the
basis of this finding, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
 
Panel consists of Justices Anderson,
Guzman, and Boyce.
Do not publish - Tex. R. App. P. 47.2(b).